 1

 2

 3

 4

 5

 6                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 7                                     AT SEATTLE

 8 SKYLAR G. YZAGUIRRE,

 9                               Plaintiff,              Case No. 2:19-CV-1106-RAJ-BAT

10         v.                                            ORDER DENYING IFP STATUS

11 SUPERIOR COURT OF WASHINGTON, et al.,

12                               Defendants.

13         The Court, having reviewed plaintiffs’ application for leave to proceed in forma pauperis

14 (Dkts. 10), the complaint, the Report and Recommendation of the Honorable Brian A. Tsuchida,

15 United States Magistrate Judge, and the remaining record, does hereby find and ORDER:

16         (1)    The Court adopts the Report and Recommendation.

17         (2)    Plaintiff’s IFP application to proceed in forma pauperis (Dkt. 10) is DENIED.

18         (3)    The Clerk shall provide a copy of the order to plaintiff.

19
           DATED this 27th day of September, 2019.
20

21

22                                                      A
23                                                      The Honorable Richard A. Jones
                                                        United States District Judge


     ORDER DENYING IFP STATUS - 1
